     Case 4:20-cv-01299-O Document 10 Filed 05/07/21                  Page 1 of 1 PageID 37


                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS
                                 FORT WORTH DIVISION

CEDRIC ALLEN RICKS,                                §
                                                   §
               Petitioner,                         §
                                                   §
v.                                                 §
                                                   §      No. 4:20-CV-1299-O
BOBBY LUMPKIN, Director, Texas                     §
Department of Criminal Justice,                    §
Correctional Institutions Division,                §
                                                   §
               Respondent.                         §

                 ORDER DENYING MOTION TO PRODUCE DOCUMENTS

       The matter before the court is Ricks’ motion filed April 20, 2021 (ECF No. 7), requesting

that this court issue an Order directing Rick’s former state counsel to transmit certain documents

to Rick’s current federal habeas counsel.     After considering the motion and the Response, filed

May 6, 2021 (ECF No. 9), the requested relief is DENIED.

       Simply put, disputes between a Texas criminal defendant and his or her state trial counsel

over custody of an attorney’s or client’s file are not within the province of a federal habeas court.

Ricks identifies no legal authority giving this court jurisdiction over a pair of attorneys who are

not parties to this legal action, have never appeared as counsel of record in this court in this cause,

and are not identified by Ricks as members of the Bar of this court.

       Accordingly, all relief requested by Ricks in his first motion for production of documents

(ECF No. 7) is DENIED.

       SIGNED May 7, 2021.


                                                   _____________________________________
                                                   Reed O’Connor
                                                   UNITED STATES DISTRICT JUDGE
